United States District Court
Northern District of California

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 4:19-cv-07477-PJH Document 66 Filed 02/17/21 Page 1 of 1

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
San Francisco Division

ALBERT'S ORGANICS, INC.,
Plaintiff,

Case No. 19-cv-07477-PJH (LB)

DISCOVERY ORDER
Re: ECF No. 65

V.

GREG HOLZMAN, et al.,
Defendants.

 

 

The district judge referred plaintiff's motions to compel to the undersigned. Order of
Reference — ECF No. 65. The court denies the motions without prejudice and orders the parties to
comply with the dispute procedures in the undersigned’s standing order (attached). The procedures
in it require, among other things, that if a meet-and-confer by other means does not resolve the
patties’ dispute, lead counsel for the parties must meet and confer in person (if counsel are local)
and then submit a joint letter brief with information about any unresolved disputes. The letter brief
must be filed under the Civil Events category of “Motions and Related Filings > Motions —
General > Discovery Letter Brief.” After reviewing the joint letter brief, the court will evaluate
whether future proceedings are necessary, including any further briefing or argument.

IT IS SO ORDERED. Lit EC

Dated: February 17, 2021

LAUREL BEELER
United States Magistrate Judge

 

ORDER — No. 19-cv-07477-PJH (LB)

 
